UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Long-term capital appreciation Net asset value December 31, 2014 Class IA: $18.81 Class IB: $18.77 Total return at net asset value MSCI EAFE Growth (as of 12/31/14) Class IA shares* Class IB shares† Index (ND) 1 year –5.90% –6.15% –4.43% 5 years 29.67 28.02 35.02 Annualized 5.33 5.07 6.19 10 years 76.57 72.21 61.51 Annualized 5.85 5.59 4.91 Life 138.68 129.38 99.49 Annualized 4.95 4.72 3.93 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. The MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Growth Fund1 Report from your fund’s manager How would you describe the investment environment for international growth stocks during the year ended December 31, 2014? Fears about the slowdown in global growth weighed on the overall universe of international growth stocks during 2014. While the U.S. economy showed evidence of accelerating growth, the prospects for economic recovery and similar forward momentum in Europe and Japan remained dim in comparison. Meanwhile, in China, the world’s second-largest economy, investment exuberance continued to cool, particularly later in the year, due to slower economic growth and the effects of a strengthening U.S. dollar. For the year as a whole, international growth stocks, as measured by the MSCI EAFE Growth Index [ND], were down by nearly 4.5%, with an extremely weak fourth calendar quarter tipping the balance and pushing the index into negative territory. Within this environment, the portfolio produced a negative return for the 12-month period, underperforming the MSCI EAFE Growth Index [ND]. Did fears of a global growth slowdown affect your investment approach during the past year? As we progressed through 2014, our concerns about the prospects for a non-U.S. economic recovery grew steadily. We worried about the stubbornly low — and declining — rate of inflation in Europe and its periphery. We also paid close attention to a host of geopolitical risks that we feared could have extraordinary impact on the already vulnerable non-U.S. economic environment. Among these risks were the conflict between the West and Russia over Ukraine, growing turmoil in the Middle East, and still-open questions about how the Chinese would manage the trajectory of their economic slowdown. As always, risk management is an important aspect of our portfolio construction process, and we took steps accordingly to reduce our exposure to companies and sectors that we feared would be more affected by the difficulties that we believed were emerging. What is your near-term outlook for international growth stocks? We believe that global economic growth is facing numerous challenges. In particular, we continue to worry that economic growth in Europe is slowing and that several parts of the euro-zone are in danger of slipping into outright deflation. We believe the slowdown in Chinese growth rates is likely to continue as the government attempts to reorient the economy away from housing and fixed-asset investment, and also to rein in corruption. Economic growth in Japan seems to be waning again, in our view, in the wake of the increase in the consumption tax and the rebound from the optimism created by aggressive monetary policies enacted in 2013. While the United States appears to be the bright spot among the major global economies, even here we worry that the negative impact from the external environment might become a drag on growth. Indeed, in our view, the fate of the global economy seems to hang in the balance as to whether U.S. economic growth can serve as the engine to pull the rest of the world out of its current weakness. While we think that aggressive monetary policy initiatives in Europe and Japan will allow the global economy to avoid the worst outcomes, we suspect that the path ahead will be bumpy enough to keep equity markets in a constant state of worry, with episodic rises in volatility and temporary market selloffs. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz, CFA, joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2Putnam VT International Growth Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/13*† 1.24% 1.49% Total annual operating expenses for the fiscal year ended 12/31/13* 1.27% 1.52% Annualized expense ratio for the six-month period ended 12/31/14‡ 1.22% 1.47% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/15. ‡For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $5.83 $7.02 $6.21 $7.48 Ending value (after expenses) $895.70 $894.20 $1,019.06 $1,017.80 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT International Growth Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Growth Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2015 4Putnam VT International Growth Fund The fund’s portfolio 12/31/14 COMMON STOCKS (97.1%)* Shares Value Aerospace and defense (0.5%) AviChina Industry & Technology Co., Ltd. (China) 352,000 $215,660 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 16,504 539,988 Airlines (0.4%) International Consolidated Airlines Group SA (Spain) † 23,301 174,133 Auto components (0.9%) Toyota Industries Corp. (Japan) 8,600 439,437 Automobiles (2.7%) Daimler AG (Registered Shares) (Germany) 2,989 249,374 Tata Motors, Ltd. (India) 23,555 183,708 Toyota Motor Corp. (Japan) 7,700 480,176 Yamaha Motor Co., Ltd. (Japan) 17,300 347,927 Banks (6.8%) Bank of Ireland (Ireland) † 1,325,020 494,036 Credicorp, Ltd. (Peru) S 2,000 320,360 Dubai Islamic Bank PJSC (United Arab Emirates) † 147,138 270,468 Grupo Financiero Banorte SAB de CV (Mexico) 21,900 121,006 ING Groep NV GDR (Netherlands) † 36,510 472,717 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) † ∆∆ F 8,005 166,095 Natixis SA (France) 54,999 361,664 Sumitomo Mitsui Financial Group, Inc. (Japan) 10,700 386,618 TSB Banking Group PLC (United Kingdom) † S 48,919 211,475 Turkiye Garanti Bankasi AS (Turkey) 58,927 236,117 Virgin Money Holdings UK PLC (United Kingdom) † 29,970 134,528 Beverages (2.5%) Anheuser-Busch InBev NV (Belgium) 9,007 1,013,591 Britvic PLC (United Kingdom) 14,492 151,014 Biotechnology (2.4%) Celgene Corp. † S 2,900 324,394 China Biologic Products, Inc. (China) † 3,900 262,197 Gilead Sciences, Inc. † 2,900 273,354 Grifols SA ADR (Spain) 8,380 284,836 Building products (1.6%) Assa Abloy AB Class B (Sweden) 10,706 565,779 Daikin Industries, Ltd. (Japan) 3,200 206,391 Capital markets (1.4%) KKR & Co. LP 15,127 351,098 UBS Group AG (Switzerland) 18,914 325,126 Chemicals (2.5%) Croda International PLC (United Kingdom) 5,436 223,985 Monsanto Co. 3,500 418,145 Symrise AG (Germany) 6,730 408,134 Tronox, Ltd. Class A S 5,600 133,728 Commercial services and supplies (2.1%) Regus PLC (United Kingdom) S 201,664 649,533 Tyco International PLC 7,600 333,336 Communications equipment (0.7%) Alcatel-Lucent (France) † 96,302 341,889 COMMON STOCKS (97.1%)* cont. Shares Value Construction and engineering (1.0%) China WindPower Group, Ltd. (China) † 2,700,000 $142,816 Mota-Engil Africa NV (Angola) † 6,352 55,018 Mota-Engil SGPS SA (Portugal) 85,496 271,552 Diversified consumer services (1.7%) Affinity Education Group, Ltd. (Australia) † 130,420 129,794 G8 Education, Ltd. (Australia) 96,410 326,024 New Oriental Education & Technology Group, Inc. ADR (China) † 15,800 322,478 Diversified financial services (2.2%) Challenger, Ltd. (Australia) 119,728 630,730 Eurazeo SA (France) 3,262 227,856 Plus500, Ltd. (Israel) S 17,102 157,732 Diversified telecommunication services (1.7%) Com Hem Holding AB (Sweden) † 51,120 410,479 Telecom Italia SpA RSP (Italy) 491,639 410,929 Electronic equipment, instruments, and components (1.3%) Hollysys Automation Technologies, Ltd. (China) † 9,000 219,870 Murata Manufacturing Co., Ltd. (Japan) 3,500 382,317 Energy equipment and services (0.6%) Ezion Holdings, Ltd. (Singapore) 356,160 301,949 Food and staples retail (0.2%) Lenta, Ltd. 144A GDR (Russia) † 11,257 76,097 Food products (5.6%) Associated British Foods PLC (United Kingdom) 14,233 691,520 Barry Callebaut AG (Switzerland) 315 322,615 Kerry Group PLC Class A (Ireland) 7,924 546,725 Nestle SA (Switzerland) 12,039 882,477 WH Group, Ltd. 144A (Hong Kong) † 340,327 194,269 Gas utilities (1.1%) Tokyo Gas Co., Ltd. (Japan) 99,000 534,220 Health-care equipment and supplies (0.5%) Sartorius AG (Preference) (Germany) 2,029 247,641 Health-care providers and services (0.6%) China Pioneer Pharma Holdings, Ltd. (China) S 330,000 258,140 Hotels, restaurants, and leisure (4.1%) Compass Group PLC (United Kingdom) 45,368 773,267 Dalata Hotel Group PLC (Ireland) † 43,475 154,800 Melco Crown Entertainment, Ltd. ADR (Hong Kong) S 7,200 182,880 Thomas Cook Group PLC (United Kingdom) † 240,578 473,658 TUI AG (Germany) † S 20,377 327,442 Household durables (2.1%) Ozner Water International Holding, Ltd. 144A (China) † 268,000 102,448 Panasonic Corp. (Japan) 42,886 503,854 Skyworth Digital Holdings, Ltd. (China) 686,000 371,517 Household products (1.2%) Henkel AG & Co. KGaA (Preference) (Germany) 5,343 577,977 Independent power and renewable electricity producers (0.9%) China Power New Energy Development Co., Ltd. (China) † 2,860,000 182,176 China Resources Power Holdings Co., Ltd. (China) 92,000 235,044 Putnam VT International Growth Fund 5 COMMON STOCKS (97.1%)* cont. Shares Value Industrial conglomerates (2.4%) Siemens AG (Germany) 4,363 $494,809 Toshiba Corp. (Japan) 148,000 626,691 Insurance (4.6%) Admiral Group PLC (United Kingdom) 8,164 167,188 AIA Group, Ltd. (Hong Kong) 182,400 1,004,379 Prudential PLC (United Kingdom) 35,497 816,863 St James’s Place PLC (United Kingdom) 14,890 187,127 Internet and catalog retail (0.7%) Ctrip.com International, Ltd. ADR (China) † 2,500 113,750 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) † ∆∆ F 1,554 39,064 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Zalando SE (acquired 9/30/13, cost $134,524) (Private) (Germany) † ∆∆ F 5,610 155,793 Internet software and services (2.3%) Alibaba Group Holding, Ltd. ADR (China) † S 4,331 450,164 Google, Inc. Class C † 390 205,296 Pandora Media, Inc. † S 12,500 222,875 Tencent Holdings, Ltd. (China) 14,500 208,051 IT Services (0.2%) Fujitsu, Ltd. (Japan) 18,000 95,884 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 3,600 147,384 Machinery (1.3%) Daifuku Co., Ltd. (Japan) 24,700 276,537 IHI Corp. (Japan) 66,000 335,104 Media (4.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 16,230 228,275 Liberty Global PLC Ser. C (United Kingdom) 6,302 304,450 Liberty Global PLC Ser. A (United Kingdom) † 2,554 128,224 Mediaset SpA (Italy) † 37,723 155,378 Numericable SFR (France) † 8,208 404,739 Quebecor, Inc. Class B (Canada) S 13,100 360,143 WPP PLC (United Kingdom) 17,630 365,755 Metals and mining (0.3%) BHP Billiton, Ltd. (Australia) 5,238 124,290 Multi-utilities (0.7%) Veolia Environnement SA (France) 18,406 326,864 Multiline retail (0.3%) Mitra Adiperkasa Tbk PT (Indonesia) 318,100 129,336 Oil, gas, and consumable fuels (2.0%) BG Group PLC (United Kingdom) 13,609 181,146 EnCana Corp. (Canada) 12,500 173,976 Gaztransport Et Technigaz SA (France) 3,159 186,566 Genel Energy PLC (United Kingdom) † 26,022 278,538 Origin Energy, Ltd. (Australia) 13,137 123,975 COMMON STOCKS (97.1%)* cont. Shares Value Personal products (0.9%) Coty, Inc. Class A † S 19,500 $402,870 Pharmaceuticals (9.2%) Actavis PLC † 2,200 566,302 Allergan, Inc. 1,300 276,367 Astellas Pharma, Inc. (Japan) 50,500 702,839 AstraZeneca PLC (United Kingdom) 5,520 388,308 Bayer AG (Germany) 3,458 472,741 Glenmark Pharmaceuticals, Ltd. (India) 20,103 244,498 Sanofi (France) 2,215 201,866 Shionogi & Co., Ltd. (Japan) 6,800 176,157 Shire PLC (United Kingdom) 8,950 633,242 Takeda Pharmaceutical Co., Ltd. (Japan) 9,700 402,508 UCB SA (Belgium) 3,367 255,522 Professional services (1.0%) Experian PLC (United Kingdom) 18,824 317,518 Recruit Holdings Co., Ltd. (Japan) † 4,700 133,064 Real estate investment trusts (REITs) (1.1%) Hibernia REIT PLC (Ireland) † 394,576 516,698 Real estate management and development (2.8%) CSI Properties, Ltd. (Hong Kong) 4,910,000 194,958 Foxtons Group PLC (United Kingdom) 53,398 132,000 Kennedy-Wilson Holdings, Inc. 7,410 187,473 Mitsubishi Estate Co., Ltd. (Japan) 16,000 338,630 Oberoi Realty, Ltd. (India) 48,280 213,870 Sumitomo Realty & Development Co., Ltd. (Japan) 7,000 238,458 Semiconductors and semiconductor equipment (1.6%) Silergy Corp. (Taiwan) 24,768 202,631 SK Hynix, Inc. (South Korea) † 7,897 340,039 Sumco Corp. (Japan) 12,900 185,499 Software (0.8%) TiVo, Inc. † 33,200 393,088 Specialty retail (1.3%) Sports Direct International PLC (United Kingdom) † 30,402 333,428 WH Smith PLC (United Kingdom) 12,427 259,275 Technology hardware, storage, and peripherals (1.1%) Konica Minolta Holdings, Inc. (Japan) 25,000 269,664 Samsung Electronics Co., Ltd. (South Korea) 209 251,229 Textiles, apparel, and luxury goods (1.3%) Luxottica Group SpA (Italy) 11,218 614,159 Tobacco (1.5%) Japan Tobacco, Inc. (Japan) 25,100 689,198 Trading companies and distributors (2.1%) Mitsubishi Corp. (Japan) 22,600 414,481 Wolseley PLC (United Kingdom) 9,998 569,170 Transportation infrastructure (0.7%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 58,000 311,535 Water utilities (0.6%) China Water Affairs Group, Ltd. (China) S 336,000 153,463 Sound Global, Ltd. (China) † 127,000 146,985 6 Putnam VT International Growth Fund COMMON STOCKS (97.1%)* cont. Shares Value Wireless telecommunication services (1.4%) Bharti Infratel, Ltd. (India) 50,174 $267,518 SoftBank Corp. (Japan) 6,600 392,778 Total common stocks (cost $41,758,412) INVESTMENT COMPANIES (0.6%)* Shares Value Market Vectors Vietnam ETF (Vietnam) S 15,300 $294,066 Total investment companies (cost $311,979) Principal SHORT-TERM INVESTMENTS (9.6%)* amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d Shares 3,083,498 $3,083,498 Putnam Short Term Investment Fund 0.10% L Shares 806,295 806,295 U.S. Treasury Bills with an effective yield of zero %, January 29, 2015 ∆ $470,000 470,000 U.S. Treasury Bills with an effective yield of 0.01%, January 22, 2015 ∆ 110,000 109,999 U.S. Treasury Bills with an effective yield of zero % January 8, 2015 i 42,000 42,000 Total short-term investments (cost $4,511,792) Total investments (cost $46,582,183) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $46,844,698. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $360,955, or 0.8% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 1). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $599,465 to cover certain derivatives contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 18.8% India 1.9% United Kingdom 18.1 Spain 1.5 United States 11.9 South Korea 1.3 Germany 7.4 Canada 1.1 China 7.2 Netherlands 1.0 France 4.3 Peru 0.7 Ireland 3.6 Singapore 0.6 Hong Kong 3.3 Vietnam 0.6 Switzerland 3.2 Portugal 0.6 Australia 2.8 United Arab Emirates 0.6 Belgium 2.7 Turkey 0.5 Italy 2.5 Other 1.7 Sweden 2.1 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $51,103,261) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/21/15 $787,724 $838,633 $50,909 British Pound Buy 3/18/15 836,486 844,937 (8,451) Euro Buy 3/18/15 2,377,625 2,455,266 (77,641) Barclays Bank PLC Australian Dollar Buy 1/21/15 77,875 82,879 (5,004) Australian Dollar Sell 1/21/15 77,875 84,524 6,649 Canadian Dollar Buy 1/21/15 318,514 330,737 (12,223) Hong Kong Dollar Sell 2/13/15 215,773 215,790 17 Japanese Yen Sell 2/13/15 759,110 800,173 41,063 Singapore Dollar Buy 2/13/15 90,809 93,362 (2,553) Swiss Franc Sell 3/18/15 1,309,829 1,351,688 41,859 Putnam VT International Growth Fund7 FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $51,103,261) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 1/21/15 $209,489 $224,367 $(14,878) Australian Dollar Sell 1/21/15 209,489 227,371 17,882 British Pound Buy 3/18/15 1,573,746 1,589,479 (15,733) Canadian Dollar Sell 1/21/15 429,504 445,588 16,084 Danish Krone Buy 3/18/15 1,318,294 1,361,300 (43,006) Euro Sell 3/18/15 1,037,699 1,071,301 33,602 Japanese Yen Buy 2/13/15 583,550 610,347 (26,797) Credit Suisse International British Pound Sell 3/18/15 2,418,955 2,443,508 24,553 Canadian Dollar Sell 1/21/15 1,674,909 1,737,404 62,495 Euro Sell 3/18/15 949,549 980,379 30,830 Japanese Yen Sell 2/13/15 871,649 909,572 37,923 Norwegian Krone Buy 3/18/15 408,031 438,910 (30,879) Swedish Krona Sell 3/18/15 140,694 147,852 7,158 Swiss Franc Sell 3/18/15 519,198 535,742 16,544 Deutsche Bank AG Australian Dollar Sell 1/21/15 135,936 136,528 592 British Pound Buy 3/18/15 428,524 432,870 (4,346) Canadian Dollar Buy 1/21/15 673,853 698,918 (25,065) Euro Buy 3/18/15 1,762,272 1,826,559 (64,287) Goldman Sachs International Euro Sell 3/18/15 1,288,466 1,330,391 41,925 HSBC Bank USA, National Association Australian Dollar Buy 1/21/15 918,930 976,797 (57,867) British Pound Buy 3/18/15 1,093,974 1,106,032 (12,058) Euro Buy 3/18/15 913,950 937,086 (23,136) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/21/15 1,321,191 1,404,511 (83,320) British Pound Buy 3/18/15 1,039,299 1,049,966 (10,667) Euro Sell 3/18/15 3,566,680 3,682,239 115,559 Japanese Yen Sell 2/13/15 309,737 283,643 (26,094) Norwegian Krone Buy 3/18/15 2,772 2,982 (210) Singapore Dollar Buy 2/13/15 330,426 336,406 (5,980) South Korean Won Sell 2/13/15 595,126 593,638 (1,488) Swedish Krona Buy 3/18/15 528,146 557,369 (29,223) Swiss Franc Buy 3/18/15 2,140,446 2,213,426 (72,980) State Street Bank and Trust Co. Australian Dollar Buy 1/21/15 635,887 674,647 (38,760) Euro Buy 3/18/15 518,970 535,794 (16,824) Hong Kong Dollar Buy 2/13/15 151,349 151,336 13 Israeli Shekel Sell 1/21/15 117,778 120,582 2,804 Swedish Krona Sell 3/18/15 375,826 394,881 19,055 Swiss Franc Buy 3/18/15 886,917 915,147 (28,230) UBS AG Australian Dollar Sell 1/21/15 764,973 813,094 48,121 British Pound Sell 3/18/15 2,462,726 2,489,725 26,999 Canadian Dollar Buy 1/21/15 902,801 938,585 (35,784) Euro Buy 3/18/15 1,077,293 1,113,723 (36,430) Swiss Franc Buy 3/18/15 1,051,892 1,085,522 (33,630) 8Putnam VT International Growth Fund FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $51,103,261) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. Australian Dollar Sell 1/21/15 $1,484,117 $1,577,412 $93,295 British Pound Sell 3/18/15 314,344 317,494 3,150 Euro Buy 3/18/15 2,503,433 2,584,849 (81,416) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,739,367 $7,026,329 $194,860 Consumer staples 478,967 5,069,386 — Energy 173,976 1,072,174 — Financials 1,439,591 7,259,584 166,095 Health care 2,134,834 3,983,462 — Industrials 388,354 6,244,761 — Information technology 1,491,293 2,277,203 — Materials 551,873 756,409 — Telecommunication services — 1,481,704 — Utilities — 1,578,752 — Total common stocks Investment companies 294,066 — — Short-term investments 806,295 3,705,497 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(185,879) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund9 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $2,971,125 of securities on loan (Note 1): Unaffiliated issuers (identified cost $42,692,390) $46,425,039 Affiliated issuers (identified cost $3,889,793) (Notes 1 and 5) 3,889,793 Cash 10,484 Foreign currency (cost $121) (Note 1) 121 Dividends, interest and other receivables 90,471 Receivable for shares of the fund sold 14,523 Receivable for investments sold 125,219 Unrealized appreciation on forward currency contracts (Note 1) 739,081 Total assets Liabilities Payable for investments purchased 178,402 Payable for shares of the fund repurchased 43,544 Payable for compensation of Manager (Note 2) 29,081 Payable for custodian fees (Note 2) 14,150 Payable for investor servicing fees (Note 2) 3,861 Payable for Trustee compensation and expenses (Note 2) 72,022 Payable for administrative services (Note 2) 317 Payable for distribution fees (Note 2) 3,142 Unrealized depreciation on forward currency contracts (Note 1) 924,960 Collateral on securities loaned, at value (Note 1) 3,083,498 Collateral on certain derivative contracts, at value (Note 1) 42,000 Other accrued expenses 55,056 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $78,916,119 Undistributed net investment income (Note 1) 134,134 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (35,750,753) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,545,198 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $32,259,382 Number of shares outstanding 1,715,133 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $18.81 Computation of net asset value Class IB Net assets $14,585,316 Number of shares outstanding 777,055 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $18.77 The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Growth Fund Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $81,098) $1,113,526 Interest (including interest income of $419 from investments in affiliated issuers) (Note 5) 505 Securities lending (Note 1) 30,087 Total investment income Expenses Compensation of Manager (Note 2) 496,175 Investor servicing fees (Note 2) 53,936 Custodian fees (Note 2) 50,186 Trustee compensation and expenses (Note 2) 2,244 Distribution fees (Note 2) 41,906 Administrative services (Note 2) 1,317 Auditing and tax fees 53,770 Other 27,745 Fees waived and reimbursed by Manager (Note 2) (26,924) Total expenses Expense reduction (Note 2) (12,902) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,867,131 Net realized gain on swap contracts (Note 1) 26,082 Net realized loss on foreign currency transactions (Note 1) (475,683) Net realized gain on written options (Notes 1 and 3) 123,383 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (176,803) Net unrealized depreciation of investments during the year (8,817,832) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Increase (decrease) in net assets Operations: Net investment income $456,665 $369,620 Net realized gain on investments and foreign currency transactions 5,540,913 6,817,770 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (8,994,635) 4,350,627 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (118,772) (510,009) Class IB (9,647) (189,387) Decrease from capital share transactions (Note 4) (8,866,742) (8,151,066) Total increase (decrease) in net assets Net assets: Beginning of year 58,836,916 56,149,361 End of year (including undistributed net investment income of $134,134 and $33,123, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 12/31/14 .19 (1.37) (.06) — 1.22 .93 98 12/31/13 .13 3.59 (.23) — 1.24 .73 125 12/31/12 .16 2.77 (.26) — 1.24 1.08 114 12/31/11 .19 (3.15) (.43) — f 1.24 1.14 112 12/31/10 .13 1.80 (.49) — 1.23 .84 148 Class IB 12/31/14 .13 (1.36) (.01) — 1.47 .67 98 12/31/13 .09 3.58 (.19) — 1.49 .49 125 12/31/12 .13 2.77 (.22) — 1.49 .83 114 12/31/11 .15 (3.15) (.39) — f 1.49 .90 112 12/31/10 .09 1.79 (.44) — 1.48 .61 148 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/14 0.05% 12/31/13 0.03 12/31/12 0.05 12/31/11 0.02 12/31/10 0.01 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 12Putnam VT International Growth Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation by investing mainly in common stocks of companies of any size in established and emerging markets outside the United States. The fund invests mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after Putnam VT International Growth Fund 13 translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $125,810 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $461,265 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $350,000 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $3,083,498 and the value of securities loaned amounted to $2,971,125. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject 14Putnam VT International Growth Fund to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $35,670,124 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $35,670,124 N/A $35,670,124 12/31/16 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from net operating loss, from foreign tax credits, from income on swap contracts, from partnership income, and from distributions in excess. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $227,235 to decrease undistributed net investment income, $242,409 to decrease paid-in-capital and $469,644 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $6,445,428 Unrealized depreciation (2,790,746) Net unrealized appreciation 3,654,682 Capital loss carryforward (35,670,124) Cost for federal income tax purposes $46,660,150 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $26,924 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam VT International Growth Fund 15 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $37,165 Class IB 16,771 Total $53,936 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $12,902 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $29, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $41,906 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $51,879,869 $61,396,304 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 185,941 141,233 Options exercised — — Options expired (142,405) (122,077) Options closed (43,536) (19,156) Written options outstanding at the end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 30,125 $594,560 49,020 $886,267 23,889 $474,608 27,750 $497,415 Shares issued in connection with reinvestment of distributions 5,900 118,772 29,948 510,009 479 9,647 11,121 189,387 36,025 713,332 78,968 1,396,276 24,368 484,255 38,871 686,802 Shares repurchased (341,270) (6,828,481) (389,399) (6,950,078) (162,589) (3,235,848) (185,468) (3,284,066) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $— $13,479,284 $12,672,989 $419 $806,295 Total $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 16Putnam VT International Growth Fund Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $23,000 Written equity option contracts (contract amount) (Note 3) $23,000 Forward currency contracts (contract amount) $61,000,000 OTC total return swap contracts (notional) $—* * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $739,081 Payables $924,960 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Forward currency contracts Swaps Total Foreign exchange contracts $— $(446,346) $— $(446,346) Equity contracts (26,751) — 26,082 $(669) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(177,224) $(177,224) Total Putnam VT International Growth Fund 17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $50,909 $89,588 $67,568 $179,503 $592 $41,925 $— $115,559 $21,872 $75,120 $96,445 $739,081 Total Assets $— Liabilities: Forward currency contracts # 86,092 19,780 100,414 30,879 93,698 — 93,061 229,962 83,814 105,844 81,416 924,960 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $42,000 $(10,000) $125,810 $(93,106) $— $(93,061) $(110,000) $— $— $— Net amount $(35,183) $27,808 $(22,846) $22,814 $— $41,925 $— $(4,403) $(61,942) $(30,724) $15,029 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 18 Putnam VT International Growth Fund Putnam VT International Growth Fund19 Federal tax information (Unaudited) For the reporting period, total interest and dividend income from foreign countries were $1,140,278, or $0.46 per share (for all classes of shares). Taxes paid to foreign countries were $81,098, or $0.03 per share (for all classes of shares). 20 Putnam VT International Growth Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 2,590,015 132,417 208,600 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. Putnam VT International Growth Fund 21 About the Trustees 22 Putnam VT International Growth Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT International Growth Fund23 This page intentionally left blank. 24 Putnam VT International Growth Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Kenneth R. Leibler The Putnam Advisory Company, LLC Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT International Growth Fund 25 This report has been prepared for the shareholders H514 of Putnam VT International Growth Fund. VTAN010 292440 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$39,350	$ — $12,490	$ — December 31, 2013	$35,756	$ — $10,876	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $574,555 and $160,876 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
